Citation Nr: 1038124	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-38 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the spine.

2.  Entitlement to an effective date prior to October 29, 2002, 
for the grant of service connection for degenerative arthritis of 
the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., which granted service connection for 
degenerative arthritis of the spine and assigned a 10 percent 
disability rating effective October 29, 2002.  The matter has 
otherwise been adjudicated through the VA Regional Office (RO) in 
Cleveland, Ohio.

A video conference hearing was held in September 2010 with the 
Veteran in Cleveland, Ohio, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  Prior to July 22, 2009, the Veteran's degenerative arthritis 
of the spine was manifested by 80 degrees of forward flexion and 
180 degrees of combined range of motion of the thoracolumbar 
spine; incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months have not been shown.

2.  Prior to July 22, 2009, the Veteran's degenerative arthritis 
of the spine was characterized by slight limitation of range of 
motion of the lumbar spine; there was no evidence of muscle spasm 
on extreme forward bending or loss of lateral spine motion 
unilaterally in the standing position.

3.  From July 22, 2009, the Veteran's degenerative arthritis of 
the spine was manifested by 30 degrees of forward flexion of the 
thoracolumbar spine, and was not manifested by ankylosis of the 
thoracolumbar spine.

4.  From July 22, 2009, the Veteran's degenerative arthritis of 
the spine was manifested by moderate limitation of range of 
motion of the lumbar spine; there was no evidence of symptoms 
such as listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in the 
standing position, or loss of lateral motion with osteoarthritic 
changes.

5.  The Veteran did not appeal April 1955 and October 1961 rating 
decisions that denied service connection for a spinal condition.

6.  Following the issuance of the October 1961 rating decision, a 
formal or informal claim for service connection for a back 
condition was not received prior to October 29, 2002.

7.  The Veteran filed to reopen his claim of entitlement to 
service connection for a back condition on October 29, 2002; 
service connection was granted in a November 2007 rating 
decision, which assigned an effective date of October 29, 2002.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2009, the criteria for a disability 
evaluation in excess of 10 percent for the Veteran's degenerative 
arthritis of the spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2010).

2.  From July 22, 2009, the criteria for a 20 percent disability 
evaluation for the Veteran's degenerative arthritis of the spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2010).

3.  The October 1961 rating decision that denied service 
connection for a spinal condition was final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2010).

4.  The criteria for an effective date earlier than October 29, 
2002, for the grant of service connection for degenerative 
arthritis of the spine have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in November 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the U. S. Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.  Once a veteran 
disagrees with an initial determination, other provisions apply 
to the remainder of the adjudicative process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 
7105(d) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c), 19.29 
(2009); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In the Veteran's April 2008 notice of disagreement (NOD), he took 
issue with the initial disability rating and effective date 
assigned and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued a September 2009 statement of the case 
(SOC) which contained, in part, the pertinent criteria for 
establishing a higher rating and earlier effective date.  See 38 
U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of the 
claim.  Thus, even though the initial VCAA notice did not address 
a higher rating, subsequent documentation addressed this matter; 
there is no prejudice to the claimant. See Overton v. Nicholson, 
20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, 
hearing transcripts, and lay statements have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations with respect to his disability on 
appeal.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's back 
condition.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the rating issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.



B.  Law and Analysis

1.  Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).
	
Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Second, effective September 26, 2003, 
the rating criteria for evaluating other spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see 
also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More 
specifically, effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome only, but 
continued to evaluate that disease under Diagnostic Code 5293.  
See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back ratings.  
According to that renumbering, Diagnostic Code 5237 now governs 
ratings of lumbosacral strain, Diagnostic Code 5239 governs 
ratings of spondylolisthesis or segmental instability, and 
Diagnostic Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected degenerative arthritis of the spine under both 
the former and revised criteria pertaining to ratings of the 
spine, under the applicable time periods.

Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to 
limitation of motion of the lumbar spine. A rating of 10 percent 
was warranted for slight limitation of motion of the lumbar 
spine; a 20 percent rating was warranted for moderate limitation 
of the lumbar spine; and a 40 percent rating was warranted for 
severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002).

The Board notes that the terms "slight," "moderate," and 
"severe" under this Diagnostic Code are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decision are 
"equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as 
noncompensable with slight subjective symptoms only; 10 percent 
disabling with characteristic pain on motion; 20 percent 
disabling with muscle spasm on extreme forward bending or loss of 
lateral spine motion unilaterally in the standing position; and 
40 percent disabling with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Private treatment records indicate the Veteran was seen in June 
2003 for treatment of his back.  He had difficulty with lifting, 
pulling, pushing, and bending.  Pain was 6 to 7/10 in severity, 
and aggravated by sitting, standing, walking, and bending.  It 
was slightly improved by lying down.  He denied any bowel or 
bladder complaints.  On examination, the Veteran had a somewhat 
antalgic gait.  His right leg was noted to be 1 inch shorter than 
his left.  He had a kyphoscoliosis with a somewhat fixed 
deformity of the thoracic spine.  However, there was moderate 
range of motion there.  Reflexes were 2+ and symmetric.  Motor 
strength was 5/5.  X-rays showed degenerative disease at the 
cervical, thoracic, and lumbar spine.

The Veteran was afforded a VA examination in August 2005.  With 
respect to current symptoms, the Veteran reported persistent pain 
and tenderness.  He denied any radicular pain.  He rarely used a 
cane.  He was able to perform normal daily activities, but was 
only able to stand and walk for less than 30 minutes at a time.  
Repetitive use and changes in weather bothered him.  He denied 
any incapacitating episodes.  He had treated his condition with 
ibuprofen, but discontinued using it due to the side effects.  On 
examination, the Veteran had dorsal and lumbar tenderness, as 
well as some muscle soreness, on the left and right sides.  
Forward flexion was 80 degrees.  Extension, lateral flexion, and 
rotation were all 20 degrees bilaterally with pain at the extreme 
ranges.  There was no change on repetitive testing.  There was a 
slight amount of tenderness on the right side of the buttocks.  
The Veteran could raise up on his toes and heels.  Straight leg 
raising was negative.  There was a little bit of decreased 
sensation on the lateral and posterior aspect of the right calf.  
Strength and reflexes were equal in both lower extremities.

The Veteran was afforded an additional VA examination in July 
2009.  The Veteran reported experiencing pain, stiffness, 
fatigue, weakness, and lack of endurance.  Pain was worsened with 
prolonged walking, sitting, and standing.  Changes in weather 
also worsened the pain.  He denied any flare-ups.  Pain was 
located in the lumbar spine, with occasional radiation into the 
left lower extremity.  The Veteran denied any incapacitating 
episodes or bowel or bladder incontinence.  He stated he was 
retired.  On examination, the Veteran had normal lordotic 
curvature, though slight scoliosis was present.  There was some 
tightness at L4-5.  No spasms were present and no weakness was 
noted.  Forward flexion measured 30 degrees without pain and 40 
degrees with pain.  Extension was 10 degrees with pain throughout 
the range of motion.  Left rotation was 20 degrees with pain 
throughout.  Right rotation was 20 degrees without pain and 30 
degrees with pain.  Lateral flexion was 20 degrees with pain 
throughout.  On repetitive testing, there was an increase in pain 
but range of motion was unchanged.  Deep tendon reflexes were 1/2 
in the upper and lower extremities.  Muscle strength was 5/5.  
Straight leg raising was negative bilaterally.  There were no 
sensory or motor deficits, and the Veteran had good muscle tone.  
No muscle atrophy inconsistent with the Veteran's age was noted.

The Veteran testified at a videoconference hearing in September 
2010.  He stated that he could walk, but not for long distances.  
He utilized a cane and a scooter to assist with ambulating.

Based on the evidence of record, the Board finds that, prior to 
July 22, 2009, the date of the most recent VA examination, a 
rating in excess of 10 percent is not warranted under the "old" 
criteria.  In that regard, the Veteran was noted to have moderate 
range of motion in June 2003.  On examination in August 2005, 
forward flexion was 80 degrees, and range of motion was 20 
degrees in all other vectors.  These findings are consistent with 
a "slight" limitation of motion as contemplated under 
Diagnostic Code 5292, and are not severe enough to be considered 
a "moderate" limitation nor would separate ratings for 
limitation of the dorsal and lumbar spine be in order pursuant to 
38 C.F.R. § 4.14.  Therefore, a higher rating under Diagnostic 
Code 5292 is not warranted.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Similarly, a higher 20 percent rating is 
not warranted under Diagnostic Code 5295, as the evidence does 
not demonstrate muscle spasm on extreme forward bending or loss 
of lateral spine motion unilaterally in the standing position.

However, as of the Veteran's most recent VA examination, the 
Board finds that the criteria for a higher 20 percent rating have 
been met.  Forward flexion during that examination was measured 
at 30 degrees without pain and 40 degrees with pain.  Additional 
range of motion vectors were also limited by pain, either at the 
extreme range of motion or throughout the range of motion.  These 
findings correspond to a  "moderate" limitation of motion under 
Diagnostic Code 5292, resulting in a 20 percent disability 
rating.  A higher 40 percent rating under Diagnostic Code 5292 is 
not warranted as the range of motion findings on examination do 
not correspond to a "severe" limitation.  A higher 40 percent 
rating is also not warranted under Diagnostic Code 5295, as the 
evidence does not demonstrate a listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of the 
joint space.

New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating 
Disabilities, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
if the medical evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2010).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent.  Incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

Based on the evidence discussed above, the Board finds that a 
disability rating in excess of 10 percent is not warranted prior 
to July 22, 2009.  Specific range of motion measurements were not 
recorded in the June 2003 private treatment records.  However, 
during the Veteran's August 2005 examination, forward flexion was 
measured at 80 degrees, and combined range of motion was 180 
degrees.  These findings are not consistent with the requirements 
of the higher 20 percent rating, which requires forward flexion 
of less than 60 degrees, or a combined range of motion of less 
than 120 degrees.

As discussed above, the Board concluded that a 20 percent rating 
was warranted under the "old" criteria based on the findings of 
the July 2009 VA examination.  The Board notes that, as of that 
date, a 20 percent rating is also warranted under the "new" 
criteria.  Forward flexion was measured at 30 degrees without 
pain and 40 degrees with pain.  These findings are consistent 
with the 20 percent rating under the General Rating Formula.  
However, a higher 40 percent rating is not warranted as forward 
flexion of the thoracolumbar spine was not shown to be less than 
30 degrees during the period on appeal, nor is there any 
indication of ankylosis of the spine.

As the evidence does not demonstrate a history of incapacitating 
episodes, a rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is not necessary.  

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the Veteran's 
spine disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation. 

However, the Board finds that the Veteran's degenerative spine 
disability is not manifested by any incomplete paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 
(2010).  Some radiating pain was noted during the July 2009 
examination.  However, throughout the appeal period, there were 
no significant sensory or motor deficits on objective testing, 
and muscle strength and tone was normal.  The Veteran also denied 
any history of bowel or bladder complaints.  Therefore, a 
separate rating for neurological manifestations is not warranted.

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's degenerative 
arthritis of the spine with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his degenerative arthritis.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability.  There is no persuasive evidence in the 
record to indicate that this service-connected disability on 
appeal would, by itself,  cause any impairment with employment 
over and above that which is already contemplated in the assigned 
schedular rating.  The Board notes that the Veteran reported 
being retired, and that he is already in receipt of a total 
disability rating based on individual unemployability (TDIU).  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

2.  Earlier Effective Date

The Veteran was awarded service connection and assigned a 10 
percent disability rating for degenerative arthritis of the 
spine, effective October 29, 2002, the date of his claim.  See 
November 2007 rating decision.  The Veteran contends that the 
effective date of his award of service connection should be 1955, 
the year in which he first reported the condition.  See April 
2008 notice of disagreement.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

The effective date of service connection is not based on the date 
of the earliest medical evidence demonstrating a causal 
connection, but rather, on the date the application was filed 
with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Therefore, to the extent that the Veteran argues that he was 
diagnosed with a spinal condition in 1955, the Board cannot grant 
an earlier effective date based on a contemporaneous examination 
which indicated scoliosis of the lumbar spine.

The Board has also considered the Veteran's request for an 
effective date based upon his initial claim of service connection 
for a back condition.  Historically, the Veteran filed his 
original claim for service connection for a spinal condition in 
February 1955.  That claim was denied in an April 1955 rating 
decision.  The Veteran sought to reopen his claim in October 
1961, and was again denied.  At the time of the prior denials, 
the Veteran was informed of how to begin the appeal process if he 
disagreed with the rating decision.  The Board has thoroughly 
reviewed the record and can identify no communication from the 
Veteran that would constitute disagreement as to either the April 
1955 or October 1961 rating decisions.

Previous determinations are final and binding in the absence of 
clear and unmistakable error (CUE).  A claim of CUE must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  
Thus, in order to establish an earlier effective date on the 
basis of the previous denials, the Veteran would have to show 
that there was CUE in either the April 1955 or October 1961 
rating decisions.  However, neither the Veteran nor his 
representative has alleged CUE in this case and the Board finds 
no indication of CUE upon review of the record.

The April 1955 and October 1961 rating decisions are final.  See 
38 C.F.R. §§ 3.160(d), 20.1103.  With respect to service 
connection claims which are granted following the submission of 
new and material evidence, governing regulation provides that the 
effective date of the award will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q) (emphasis added).  Therefore, an earlier 
effective date consistent with the date of the Veteran's original 
service connection claim for a spinal condition is not warranted.

The Board has also considered whether the Veteran filed a 
previous claim for the benefits in question prior to October 29, 
2002.  A "claim" is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action that 
(1) indicates "an intent to apply for one or more [VA] benefits" 
and (2) "identifies the benefit sought" may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  When determining the 
effective date of an award of compensation benefits, VA must 
review all the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 
381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, VA is required to forward an application form to the 
claimant for execution.  If VA receives the application form 
within one year from the date it was sent to the claimant, VA 
will consider it filed as of the date it received the informal 
claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the 
file and finds that no document may be reasonably be interpreted 
to be a formal or informal claim for service connection for a 
back condition before October 29, 2002.  See Lalonde, 12 Vet. 
App. at 381-82 (finding no evidence of informal claim); Servello, 
3 Vet. App. 196, 199-200 (1992) (identifying submittal of 
informal claim).  Accordingly, based upon the undisputed facts in 
this case VA is precluded as a matter of law from granting an 
effective date earlier than October 29, 2002, for service 
connection for degenerative arthritis of the spine.




ORDER

A rating in excess of 10 percent for degenerative arthritis of 
the spine prior to July 22, 2009 is denied.

A 20 percent rating for degenerative arthritis of the spine from 
July 22, 2009 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An effective date prior to October 29, 2002, for the grant of 
service connection for degenerative arthritis of the spine is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


